Title: To Alexander Hamilton from Benjamin Brookes, 16 October 1799
From: Brookes, Benjamin, Jr.
To: Hamilton, Alexander


          
            Sir
            Upper Marlbro October 16. 1799
          
          It is with pleasure I inform you (After a Summer of confinement Attended with great pain of body and considerable Antiety of Mind, as well on Account of My limb which was in a doubtfull state for some time, as My Absence from a Command which required My presence), that I have so far recovered as to Move About on a Crutch, and the Moment I can dispence with It, will set out to Join the Army, and take command of a Station so Honorable as that of New York Garrison
          I am Sir, with Great respect your Obed. Servant
          
            Benjamin Brookes
          
        